Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 9/26/2021 include amendments to the claims. Claims 1-20 are pending. Claims 1, 4, 7 and 10 have been amended. Claims 11-20 have been newly added.
Response to Arguments
Applicant's arguments filed 9/26/2021 have been fully considered and are found to be persuasive. However, a new grounds of rejection is made in view of Kovich et al. (US5271251).
Claim Objections
Claims 19-20 are objected to because of the following informalities:  Grammatical error in line 2 of claims 19 and 20: “…perpendicular to rotation axis…” The suggested change is: “…perpendicular to a rotation axis…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US20130036776) in view of Kovich et al. (US5271251).
Regarding claims 1, 10 and 19-20, Seo et al. teaches a washing machine (see abstract), comprising: a cabinet 10 configured to form the main body of the washing machine; a rotating tub 20 rotatably provided in the cabinet, configured to receive water and clothes to be washed, wherein the rotating tub 20 comprises a peripheral wall and a bottom wall provided with a water outlet (see outlet of reference number 61); and a water receiving pan 70, configured to receive the water that comes from the rotating tub 20 through the water outlet, wherein the 
Regarding claims 2 and 11
Regarding claims 6 and 15, Seo et al. and Kovich et al. together teach the limitations of claims 1 and 10. Seo et al. also teaches in figures 2-9 and paragraphs [0083]-[0091] a water guide cover 50 provided at an internal peripheral wall face of the rotating tub 20 and covering the water outlet, the water guide cover 50 being provided with a water inlet (see e.g. top inlet in fig. 9) and defining a water guide cavity 51 in communication with the water inlet and the water outlet, liquid in the rotating tub 20 lifted under an action of a centrifugal force entering the water guide cavity 51 through the water inlet and being discharged to the water receiving pan 70 through the water outlet.
Regarding claims 7-8 and 16-17, Seo et al. and Kovich et al. together teach the limitations of claims 6 and 15. Seo et al. also teaches in fig. 9 that the water inlet is provided in an upper end portion of the water guide cover 50, and the water outlet is provided in a lower portion of the peripheral wall of the rotating tub 20 adjacent to the bottom wall of the rotating tub 20.
Regarding claims 9 and 18, Seo et al. and Kovich et al. together teach the limitations of claims 6 and 15. Seo et al. also teaches in figure 9 that a plurality of water outlets are provided in a circumferential direction of the rotating tub 20 and spaced apart from each other; a plurality of water guide covers 50 are provided and arranged in the circumferential direction of the rotating tub 20 and spaced apart from each other; and each water guide cover 50 covers at least one corresponding water outlet (see outlets on left and right hand sides of figure 9 along with associated water guide covers and outlets).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US20130036776) in view of Kovich et al. (US5271251) as applied to claim 2 and further in view of Tsuchiya (JP2013141555A).	
Regarding claims 3-5, 12-14, Seo et al. and Kovich et al. together teach the limitations of claims 2 and 11. Seo et al. does not explicitly teach that the bottom wall face of the water receiving groove is provided with a water storage groove recessed downwards. Tsuchiya teaches a washing machine (see abstract) wherein the water receiving groove of the water receiving pan 1 is provided with a water storage groove 22 recessed downwards (reads on claims 3 and 12), wherein the bottom wall face of the water storage groove 22 is provided with a water drain groove 10 further recessed downward, and the drain port 11 is provided in a bottom wall face of the water drain groove 10 (reads on claims 4 and 13) wherein the water storage groove 22 is located at an outer periphery of the bottom wall face of the water receiving groove and extends along a circumferential direction of the water receiving groove (reads on claims 5 and 14), thereby allowing for the smooth guidance of water in the water receiving pan 1 to the drain port 9 (see figure 1 and page 4 of the translation). Since both Seo et al. and Tsuchiya teach washing machines with water receiving pans it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water storage groove and water drain groove may be included in the system by Seo et al. so as to allow for the smooth guidance of water in the water receiving pan to the drain port, as shown to be known and conventional by Tsuchiya.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.